DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 13-16, in the reply filed on 03/02/2022 is acknowledged.
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Duplicate Claims
	Applicant is advised that should claim 6 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “mainly” in claims 5 and 6 is a relative term which renders the claims indefinite. The term “mainly” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The amount of Cu2O required to satisfy the limitation "mainly" is not clear.
Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the limitation reciting "a direction of a grain boundary of the crystal grains" is unclear because a grain boundary between adjacent crystal grains extends in all directions, therefore, the manner in which the recitation limits the claim is unclear.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuhata et al. (US 2012/0138146).
	Regarding claim 1, Furuhata discloses a solar cell comprising: a first electrode being transparent ([0024] L4-6; 2 and 3 in Fig. 1); a first semiconductor layer on the first electrode ([0032] L5 - first power generation layer); a second semiconductor layer on the first semiconductor layer ([0032] L11-12 - second power generation layer); and a second electrode being transparent on the second semiconductor layer ([0035] L7-10), wherein grooves exist regularly on a surface of the first semiconductor layer facing a second semiconductor layer side (5 in Fig. 1 shows grooves which would necessarily exist on the surface of the first semiconductor layer facing the second semiconductor layer based on the method of deposition disclosed in [0051]).
	Regarding claim 15, Furuhata discloses all the claim limitations as set forth above.  Furuhata further discloses a solar cell module comprising the solar cell (the solar cell disclosed by Furuhata is a module, therefore, the solar cell disclosed satisfies the limitation).
	Regarding claim 16, Furuhata discloses all the claim limitations as set forth above.  Furuhata further discloses a solar power generation system configured to .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen ("Review of preparation and optoelectronic characteristics of Cu2O-based solar cells with nanostructure") in view of Furuhata et al. (US 2012/0138146).
	Regarding claim 1, Chen discloses a solar cell comprising: a first electrode (Au in Fig. 8); a first semiconductor layer on the first electrode (Cu2O - Fig. 8); a second semiconductor layer on the first semiconductor layer (ZnO - Fig. 8); wherein grooves 2O).
	Chen does not explicitly disclose the first electrode being transparent.
	Furuhata discloses a solar cell and further discloses a first electrode being transparent on the first semiconductor layer ([0035] L7-10).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a transparent electrode, as disclosed by Furuhata, between the Cu2O layer and the Au electrode of Chen, because as taught by Furuhata, a transparent conductive film inserted between the power generation layer and the backside electrode layer can prevent metallic diffusion ([0035] L6-10).
	Additionally, as evidenced by Furuhata, the insertion of a transparent conductive film between the power generation layer and the back electrode of a solar cell amounts to the use of a known structure/configuration in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when inserting a transparent conductive film between the Cu2O layer and the Au layer of Chen based on the teaching of Furuhata.
	Regarding claim 2, modified Chen discloses all the claim limitations as set forth above. 
	While modified Chen does disclose Cu2O films with a nanostructure can be utilized in solar cells to increase the effective p-n junction area, improve their performance, and reduce the series resistance of cells (Chen - page 1173, left column, last sentence of first paragraph of Section 1. Introduction); modified Chen does not explicitly disclose the grooves have a pitch of 1 nm or more and 50 nm or less.  As the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	Regarding claim 3, modified Chen discloses all the claim limitations as set forth above. 
	While modified Chen does disclose Cu2O films with a nanostructure can be utilized in solar cells to increase the effective p-n junction area, improve their performance, and reduce the series resistance of cells (Chen - page 1173, left column, last sentence of first paragraph of Section 1. Introduction); modified Chen does not explicitly disclose the grooves have a depth of 1 nm or more or 10 nm or less.  As the manufacturing time/cost and efficiency of operation are variables that can be modified, among others, by adjusting said effective p-n junction area, with said manufacturing time/cost and operating efficiency both increasing as the effective p-n junction area is In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	Regarding claim 4, modified Chen discloses all the claim limitations as set forth above.  Modified Chen further discloses the first semiconductor layer has a thickness of 855 nm (Chen - first line of left column on page 1175).
	Regarding claim 5, modified Chen discloses all the claim limitations as set forth above. Modified Chen further discloses the first semiconductor layer is mainly composed of Cu2O (Chen - Cu2O layer in Fig, 8).
	Regarding claims 6 and 13, modified Chen discloses all the claim limitations as set forth above.  Modified Chen further discloses the first semiconductor layer is a semiconductor layer including crystal grains mainly composed of Cu2O (Chen - Fig. 3), and the grooves extend in a direction of a grain boundary of the crystal grains in the first semiconductor layer (Chen - the grooves disclosed in Chen necessarily extend in a direction of a grain boundary of the crystal grains in the Cu2O layer because the boundaries between the crystal grains extend in all directions, as depicted in Fig. 3 of 
	Regarding claim 7, modified Chen discloses all the claim limitations as set forth above.
	With regard to the limitation "wherein a transmittance of light in a wavelength band of 700 nm or more and 1000 nm or less is more than or equal to 70%", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 15, modified Chen discloses all the claim limitations as set forth above.  Modified Chen further discloses a solar cell module comprising the solar cell (the solar cell disclosed by Chen is a module, therefore, the solar cell disclosed satisfies the limitation).
	Regarding claim 16, modified Chen discloses all the claim limitations as set forth above.  Modified Chen further discloses a solar power generation system configured to generate power using the solar cell module (Chen - the solar cell disclosed in Chen is .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen ("Review of preparation and optoelectronic characteristics of Cu2O-based solar cells with nanostructure") in view of Furuhata et al. (US 2012/0138146) as applied to claim 1 above, and further in view of Hussaini et al. (US 2016/0076154).
	Regarding claim 14, modified Chen discloses all the claim limitations as set forth above.  
	Modified Chen does not explicitly disclose a multi-junction solar cell comprising the solar cell.
	Hussaini discloses a multi-junction solar cell comprising a solar cell containing a semiconductor layer composed of Cu2O ([0044], [0050], claims 9 and 16).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the solar cell disclosed by Chen in a multijunction solar cell, such as that disclosed in Hussaini, because as taught by Hussaini, additional junctions can be added until desired photovoltages are achieved (abstract). Additionally, Hussaini discloses that multi-junction solar cells contain different band gap energies ([0047], [0052]).
2O based solar cell in a multi-junction solar cell amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a Cu2O based solar cell, such as the solar cell disclosed by Chen, in a multijunction solar cell based on the teaching of Hussaini.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/TAMIR AYAD/Primary Examiner, Art Unit 1726